 HOFFMAN BROS.The Dalf Corporation,d/b/a Hoffman Bros.and Re-tailDelivery Drivers,Driver Salesmen & Helpers'Union Local No. 278,International Brotherhood ofTeamsters,Chauffeurs, Warehousemen and Helpersof America.Case 20-CA-5816February 2, 1971DECISION AND ORDERBy MEMBERSFANNING,BROWN,AND JENKINSOn August 19, 1970, Trial Examiner Robert L. Pip-er issued his Decision in the above-entitled case, find-ing that the Respondent had engaged in and wasengaging in certain unfair labor practices, and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Respon-dent filed, exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptionsand brief, and the entire record in this case, and here-by adopts the findings,' conclusions, and recommen-dations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the TrialExaminerand hereby orders thatthe Respondent, The Dalf Corporation, d/b/a Hoff-man Bros.,its officers,agents, successors,and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order .2iThe Respondent excepts to the credibility resolutions made by the TrialExaminer.It is the Board's established policy not to overrule a TrialExaminer's resolutions as to credibility unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Such a conclusionis not warranted here.Standard Dry Wall Products,Inc,91 NLRB 544, enfd188 F.2d 362(C.A. 3).2 In footnote I I of the Trial Examiner'sDecision,substitute"20" for "10"days.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE319ROBERT L. PIPER, Trial Examiner: This proceeding, underSection 10(b) of the National Labor Relations Act, asamended, was heard at San Francisco, California, on March26, 1970, pursuant to due notice. The complaint, which wasissued onDecember 31, 1969,' on a charge filed October 30and amended December3 and 17,alleged in substance asamended that Respondent en aged in unfair labor practicesproscribed by Section 8(a)(1) and (5) of the Act by (1)various specified acts of interference,restraint,and coer-cion; and (2) refusing to bargain with Retail Delivery Driv-ers,DriverSalesmen&Helpers'Union Local No. 278,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (hereinafter called theUnion), on and after October 29. Respondent's answer de-nied the alleged unfair labor practices. The General Counseland Respondent filed briefs.Upon the entire record in the case and from my observa-tion of thewitnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent is a California corporation engaged in thewholesale distribution of frozenfoodproducts with its prin-cipal office and place of business located in South SanFrancisco.During the past year it purchased and receivedgoods valued in excessof $50,000 directlyfrom points out-side the State of California.Respondent admits,and I find,that it is an employerengaged in commerce within themeaning of Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA.Introduction and IssuesThis proceeding involves an alleged refusal to bargainwith the Union after its request based upon the possessionof signed authorization cards from d majority of the em-loyees in the appropriate unit, alleged subsequent unilat-ral institution of more strict work rules, and allegedeinterference, restraint, and coercion of employees.The issues as framed by the pleadings are: (1) refusal tobargain on and after October 29 with the Union as theexclusive bargaining representative designated by a majori-ty of the employees in the appropriate unit; (2) refusal tobargain and interference, restraint, and coercion by unilat-erally instituting more strict work rules because ofthe em-ployees' union activities; and (3) interference, restraint, andcoercion by (a) interrogating employees about their unionactivities; and (b) threatening to discharge employees forengaging in union activities.B.Chronologyof EventsRespondent,a corporation doing business as HoffmanBros., was engaged in the wholesale distribution of frozeniAll dateshereinafter refer to 1969 unless otherwise indicated.188 NLRB No. 57 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDfood products from its warehouse in South San Francisco.The four Hoffman brothers, David, Fred, Leon, and Ab-raham, each owned 25 percent of the corporation's stock.David was the president and general manager and Ab-raham, employed full-time was Respondent's treasurer. Ex-clusive of office and clerical help, Respondent employed sixdelivery drivers and warehousemen, the status of one ofwhom, ArnoldHoffman, the son of Abraham, is in dispute,as considered morefully hereinafter. The other five wereEdward Nishimura, David Figone, Salvador Reyes, LarryJackson, and Steven Cohen. All five performed both ware-house and driver duties with Nishimura's job being prima-rily that of a warehouseman, Cohen about 50-50 and theothers primarily delivery drivers.On theevening ofOctober 27 at the request of one of theemployees, Charles J. Ciolino,an organizerfor the WesternConference of the Teamsters, and William Chapman, bus-iness agentfor the Union, held an organizational meetingat the home of Reyes, attended by Reyes, Nishimura, Jack-son, and Figone. At the conclusion of the meeting, afterCiolino had explained the benefits and desirabilities of be-longing to the Union, all four employees signed unambigu-ous applications for membership in the Union which alsoauthorized it to act as their collective-bargaining representa-tive. Ciolino informed them that he would contact Respon-dent in a day or two to request recognition and bargaining.The following evening, October 28, Jackson called DavidHoffman (hereinafter called David), and informed him ofthe unionmeeting atReyes' home the previous night. Jack-son told David the identity of all who had attended themeeting, includingthe Union's representatives, and that allfour of the employees present had signed applications formembership in the Union. David was also informed byJackson that he had had some second thoughts about join-ing the Union and wanted to know what to do. David toldhim that if he did not want to belong to the Union to calland so advise it. According to David and Jackson, Jacksonreplied that he planned to call the Union the followingmorning to withdraw his application. Jackson informedDavid that the Union's representatives would be in to seehim the next day. According to David, not corroborated byeither Jackson, who was called by Respondent, or Nishimu-ra, both of whom testified fully with respect to the incidentsat Reyes' home, Jackson told David that Nishimura hadsaid when they were leaving that he too had misgivingsabout having joined the Union. I do not credit the testimonyof Davidunlessundisputed, corroborated, or constitutingan admission.According to David, he then called his attor-ney who instructed him to ask for a Board election if theUnion's representatives came to see him.The following morning David commenced a series ofinterrogations,warnings,threats, and the imposition ofmore strict work rules, concerning and because of the em-ployees' union activities. Shortly after starting time Davidasked Nishimura why he wanted to join the Umon. Nishi-mura answered that he had joined because he wanted someretirement benefits. David replied that he should have spo-ken to David first because Respondent was consideringestablishing a retirement plan for its employees. NeitherNishimura nor any of the other employees had ever heardof any such possibility before. Shortly thereafter Davidspoke to Cohen and told him that David did not want theUnion in the plant. David knew that Nishimura had attend-ed the meeting and joined the Union and that Cohen hadnot. Cohen replied that he didn't know anything about it.David then said that he knew that Cohen had not joined theUnion and asked him whether he wanted to join or not.Cohen replied that he wanted to look into the situation andhe would think about it. David thereuponstated that he wasplanning to discharge Reyes and Figone, therebyincreasingthe work load of Cohen, Jackson, and Nishimura. Cohen,because he believed that this wouldincreasehis pay, re liedthat thatwas fine.David, whom I do not credit,deniedpeverhaving any conversation with Cohen about the Union.Shortly thereafter, according to Jackson and David,neither of whom I credit in that respect, Jackson came tothe office and with David's permission called Chapman atthe union office to withdraw Jackson's membership applica-tion. According to David, Jackson showed him Chapman'sbusiness card, said that he wanted to call Chapman to with-draw from the Union, David told him to do so and re-mained present during the conversation, hearing all thatJackson said, including that he had changed his mind anddid not wish to be in the Union. According to Jackson,contrary to David's testimony, Jackson called Ciolino andDavid left the room during the telephone call and did nothear anything that Jackson said. Jackson said that he didnot reach Ciolino but spoke to Chapman and asked towithdraw Jackson's application card. Chapman, whom Icredit, testified that he had never been called or contactedby Jackson with respect to the withdrawal of his member-ship application, and in fact was not present in the Union'soffice at any time on the morning of October 29.About 11 a.m. October 29 Ciofino, Chapman, and Ber-nard Zarry, a business agent of the Union, arrived at thewarehouse to see David. Ciolino informed David that theUnion represented his employees and requestedrecogni-tion. Thereupon the four of them went into Respondent'soffice conference room. When David replied that he did notbelieve that the Union represented his employees, Ciolinohanded him the four signed membership applications,which David carefully perused. Ciolino also handed Davidan unsigned form of the contract entered into with theUnion by other employers in the frozen food industry, ad-vising him that this was the type of contract that the Unionwanted to negotiate. When David, although he knew fromJackson that the four employees had in fact signed theapplications to join the Union, questioned the authenticityof their signatures, Ciolino suggested that they obtain animpartial third party to check the signatures, and also su--gested that they could be checked against Respondentspayroll or paychecks to determine authenticity.WhenDavid would not agree to a third party check or to recognizethe Union, Ciolino took back the signed membership appli-cations but left the form contract with David. At no timedid David mention that Jackson or any employee had alleg-edly withdrawn his membership application from the Un-ion. Ciolino informed David that the Union would returnon Monday with respect to its request and advised him thathe had better consult an attorney. Contrary to his testimonyand the advice he had allegedly received from his attorneythe prior evening, David did not request a Board election.Later the same day David issued a written warning toReyes about parking his truck after work against the dockinstead of in the parking space on the left side of the drive-way. Admittedly Respondent had never previously issuedwritten warnings, and did so upon advice of its attorneyafter the advent of the Union in order to establish a writtenrecord to justify any future disciplinary action. Reyes ad-mitted that on one or two occasions some 3 or 4 monthspreviously, David had warned him about parking his truckat the dock after work. On October 30, the next day, Res-pondent issued written notices to all of its drivers prohib-iting carrying any riders unless authorized by management.This was contrary to its past practice. Both Nishimura andReyes testified that David had informed them that they HOFFMANBROS.321could carry riders, but that it would be at their own respon-sibilitybecause such riderswerenotcoveredbyRespondent's insurance.The same day Respondent issueda written starting-time work schedule to all of the em to -ees, the first time this had been done.On October 30 theUnion filed its original charge.On October 31 Respondentissued a written notice to employees prohibiting all personaltelephone calls except in a dire emergency and when author-ized by management.Although Nishimura had seen a sim-ilar notice some 2 or 3 years before,he testified that he hadconstantly made personal telephone calls to his wife eversince andhad never been warned or repreimandedfor doingso.Reyes testified that no one had ever given him anyinstructions not to make personal telephone calls.On Octo-ber 31,Cohen voluntarily appeared at the office of theUnion and signed a membership application.On or about October 31,Nishimura informed David thatNishimura had had a conversation with his wife about theUnion,that she thought he had not made a very good move,that he should have talked it over with Respondent beforetthe Union to ascertain what would happen,and thathe too thought that maybe he had done the wrong thing andwas considering withdrawing his application.Nishimuradid not tell David that he was going to call the Union towithdraw his card.David suggested to Nishimura that hecall the Union and withdraw his application.Nishimuratestified that later that day he called the Union's office butwas unable to contact anyrepresentative.It was undisputedthat Nishimura never told any union agent that he wishedto withdraw his application.During one of these conversa-tions with Nishimura,David informed him that Respondentwas planning to discharge Cohen and Figone.Nishimurahad known before the advent of the Union that Respondentwas considering discharging Cohen,but had never heard ofany such plan with respect to Figone.David,whom I do notcredit,denied having any conversations with Nishimuraabout the Union after the one on the morning of October29.On November 1 David issued another warning notice toReyes with respect to parking his truck on the street afterwork,advising him that it must be parked on the left sideof the driveway and failure to do so would result in suspen-sion of I day's employment. Reyes,whom I credit,testifiedthat most of the time he had parked his truck on the streetafterwork and had never previously been criticized fordoing so.O{i November 5 David issued a notice to Figone warningthat continuation of reporting in between 8 and 10 p.m. withthe excuse of being lost on his route would be cause fordischarge.There was no proof that Figone had ever previ-ously reported in "late" or been warned about doing so.David admitted that,while the drivers had fixed startingtimes, they were expected to work until they finished theirdeliveries and thus their reporting-in time varied from earlyto late.On November 6, a Thursday,David issued anotherwarning notice to Reyes for reporting to work at 8:10 a.m.thatmorning,allegedly 10 minutes late,threatening himwith suspension of 1 day's employment for any repitition.Reyes testified,and it was undenied,that some monthspreviously David had specifically authorized Reyes to comein later,between 8:20 and 8:30 a.m.,on Thursdays becausehe always worked very late on Wednesdays and hursdaywas a light day for him. Thereafter Reyes had consistentlyreported between 8:20 and 8:30 a.m.on Thursdays. ThusRespondent'swarning notice was clearly contrary to itsundenied arrangement with Reyes.Cohen testified,and itwas undisputed,that he was present in the warehouse on themorning of November 6, that Reyes arrived at work about8:05 a.m., and that approximately 1 minute previouslyDavid had called Nishimura to ask if Reyes had shown upat work.David admitted that to his knowledge Reyes hadnever previously been late for work.The record establishes,and I find,that after the advent of the Union David wassearching for reasons to issue warning notices and threatsof disciplinary action.On or about November 12 David asked Cohen how his"union buddies"were doing.Cohen testified that he did notknow what to say,but replied that they were doing fine.According to Cohen,whom I credit, he did not considerDavid's question either casual or in jest.In the latter partof February or early March 1970,David asked Nishimurawhat he was going to do about the Union.Nishimura rep-lied that he had not decided.David asked Nishimura tothink about it and let David know.A day or so later Davidspoke with Nishimura by telephone and again asked him ifhe had decided what he was going to do about the Union.Nishimura replied that he had not and David told him toforget the whole thing.C.Interference,Restraint,and CoercionThe complaint as amended alleged that from on or aboutOctober 29 to and including the first week of March 1970Respondent by David interrogated employees concerningtheir union activities,on or about October 29 threatened todischarge employees for engaging in union activities, and onor about October 30 and 31, unilaterally instituted morestrict work rules because of the employees' union activities.As hereinabove found,David,promptlyafter learning thatfour of his employees had joined the Union,the followingmorning queried Nishimura as to wh he had Joined theUnion,and upon learning that he haYdone so because hewanted retirement benefits,admonished him for not comingto Respondent first because it had planned to institute suchbenefits,concerning which the employees had never previ-ously been advised. This clearly constituted interrogationcoupled with an implied promise of benefit.David nextwarned Cohen that Respondent did not want the Union inthe plant,although David knew that Cohen had not attend-ed the meeting and joined the Union.When Cohen repliedthat he didn't know anything about it,David admitted thathe knew that Cohen had not joined the Union,and askedhim whether he wanted to do so.When Cohen replied thathe wanted to look into the situation and think it over, Davidpromptly observed that he was planning to discharge Reyesand Figone,thus increasing the remaining employees' workload. Clearly this interrogation was coupled with an impliedthreat of discharge,and an implied promise of benefit con-sisting of increasing Cohen's earnings.During another discussion with Nishimura about the Un-ion, 2 days later, David suggested that Nishimura call theUnion and withdraw his application for membership. Dur-ing that conversation or the prior one, David informedNishimura that David was planning to fire Cohen and Fi-gone.The implication,during a conversation solely con-cerning union activities,ispatent.About 2 weeks laterDavid again interrogated Cohen about the Union, whichCohen understood to be neither a casual remark or in jest.As late as the following March,David was still trying todiscourage and restrain the union activities of Respondent'semployees by interrogating Nishimura about what he wasgoing to do about the Union and asking him to let Davidknow.A day or so later,David again asked Nishimura if hehad decided what he was going to do about the Union, andtold him to forget the whole thing.I am satisfied and findthat Respondent,by such coercive interrogation,coupled 322DECISIONSOF NATIONALLABOR RELATIONS BOARDwith implied threats of discharge and implied promises ofbenefit,interfered with, restrained,and coerced its employ-ees in violation of Section 8(axl) of the Act.On October 29, the same day the Union requested recog-nition and bargaining,Respondentby David,admittedlybecause of the advent of the Union and upon advice ofcounsel,commenced issuing a series of written notices, in-cluding work schedules,warnings for conduct previouslyapproved or condoned,and threats of suspension and dis-charge for such conduct,all contrary to its past practice,and unilaterally imposing more strict work rules and condi-tions.Because of their timing,and in some instances lack ofany justification,it is apparent and I find that Respondentdid so because of the employees'union activities.On Octo-ber 29 Respondent issued Reyes a warning notice for park-ing his truck at the dock after work.On October 30Respondent issued notices prohibitingidrivers from carryingany riders unless authorized by management,contrary topast practice.On October 30 Respondent also issued writ-ten starting-time work schedules to all employees,althoughit had never previously done so.On October31 Respondentissued notices prohibiting all personal telephone calls exceptin a dire emergency and when authorized by management,contrary to past practice. On November 1 Respondent is-sued a second notice to Reyes, warning him against parkinghis truck on the street after work,although the record estab-lished that Reyes customarily had parked his truck on thestreet after work without criticism.On November 5 Respon-dent threatened Figone with discharge for reporting in be-tween 8 and 10 p.m. with an excuse of being lost on hisdelivery route,although Respondent admittedthat the driv-ers had no fixed quittingtime and were expected to workuntil they had completed all of their deliveries and returnedthe truck and their invoices to the warehouse.There was noevidence that Figone had ever been so previously warned.On November 6, a Thursday,Respondent threatened Reyeswith I day's suspension of employment for reporting in at8:10 a.m.,allegedly 10 minutes late, although the recordestablishes that David had specificallyauthorized him toreport in as late at 8:30 a.m.on Thursdays,and that Davidhad never previously known Reyes to be late for work. I amsatisfied and find that Respondent,by such unilateral impo-sition of more strict working rules and conditions contraryto past practice,and by written warnings coupled withthreats of suspension or discharge for engaging in conductpreviously approved or condoned,all because of the em-ployees'union activities,interfered with,restrained, andcoerced its employees in violation of Section 8(a)(1) of theAct.D.Refusal to Bargain1.The appropriate unitThe record establishes, Respondent conceded, and I findthe following to be a unit appropriate for the purposes ofcollective bargaining within the meaning of the Act:All drivers andwarehousemenemployed by Respon-dent at its South San Francisco, California facility,excluding office clerical employees, guards and super-visors as defined in the Act.2.Thestatus ofArnold HoffmanRespondent employed six drivers and warehousemen, in-cluding Arnold Hoffman, some of whom worked primarilyas warehousemenand others primarily as drivers. Arnold sinclusion in the appropriate unit is disputed by the parties.Arnold is the son of Abraham, one of the four Hoffmanbrothers,each of whom owned 25 percent of Respondent'sstock. Abraham was employed by Respondentfull-time andwas the Treasurer of the corporation.The General Counsel contends that Arnold should beexcluded from the appropriate unit because he is the son ofone of the principals of a closely held corporation,becausehe enjoys special status and privileges not accorded to theother driver and warehouse employees,and because he wasa supervisor within the meaningof the Act.Respondentcontends that Arnold should be included in the unitbecausethe Board's admitted rule with respect to the exclusion ofchildren of principals of closely held corporations is eithernot here applicable or should be modified, because Arnolddid notenjoyany special status or privileges vis-a-vis theother driver-warehousemen and the record establishes anappropriate community of interest among Arnold and theother employees,and becauseArnold wasnot a supervisor.Unlike the other drivers andwarehousemen,Arnold spent25 percent of his time during the relevant period selling andestablishing new "fish and chips" restaurant franchises forRespondent and another corporation in which Respondentowned 50 percent of the stock.In August of 1968 Respondent's stockholders enteredinto a voting trust agreement under California law, underthe terms of which the voting power was transferred to threenamed trustees, David,Leon,and Fred Hoffman,with eachstockholder retaining a beneficial interest in the trust, in-cluding dividends,equivalent to the number of shares trans-ferred to thetrustees.Because Abrahamwas then residingin LosAngeles, he was not named as one of the trustees.However Abraham and Arnold in that order were named assuccessor trustees in the event of the death or resignation ofany of the trustees.Because of this voting trust agreement,Respondent also contends that the rationale relied upon bythe Board in excluding children of the principals of closelyheld corporations from the appropriateunit isinapplicable.InFoam RubberCity,2the Board,reversing an earlier,holding and assuming the inapplicability of Section 2(3) ofthe Act, which provides that `the term'employee'shall not include ... any individual employed by his parent", held that children of the principals of closely heldcorporations should be excluded from barg units be-cause"such children,because of their relation hip with asubstantial owner of thistypeof enterprise,have interestsmore closely identified with management than with theirfellow employees." Clearly Arnold was the son of a princi-pal and the nephew of the other three principals of a closelyheld corporation.The fact that underthe voting trust agree-ment the voting power was transferred to three trustees, alluncles of Arnold,does not negate the applicable principle,namely,the exclusion of individuals whose interests aremore closely identified with management,particularlywhere the stockholders retained a beneficial interest andAbraham and Arnold were both namedas successor trus-tees. I am satisfied and find that Arnold should be excludedfrom the appropriateunit as the son of one of the principalsof a closely held corporation.In the same decision the Board made clear that,in casesnot involving children or spouses of principals,itwas re-affirming its established standard of excluding from appro-priateunits employees who because of their familyrelationship enjoyed special status or privileges not availa-ble to other employees generally.The record establishes thatRespondentpaid Arnold$ 1,170 a month,allegedly as adriver-warehousemen,whereas it paid Figone $14 a day,2Foam RubberCity No 2 of Florida,Inc,167 NLRB 623 (1%7) HOFFMAN BROS.Cohen and Reyes$25 a day,Jackson $600 a month andNishimura$750 a month,all allegedlperforming the samework.Thus Respondent paid Arnoldpercent more thanthe next highest paid employee and 286 percent more thanthe lowest paid employee.In addition Respondent fur-nished Arnold without expense a 1970 Cadillac for his per-sonal and business use, the latter limited to approximately10 percent of his duties. I am satisfied and findpthat becauseof his family relationship Arnold enjoyed a special statusand privileges not available to other employees,did notpossess the requisite community of interests with his fellowemployees but on the contrary had interests more closelyidentifiedwith those of management,and accordinglyshould be excluded from the appropriate unit for this reasonas well as the fact that he was the son of one of the principalsof a closely held corporation.With the exception of some minor direction of the activi-ties of another employee in connection with the installationand establishment of the"fish and chips" restaurant fran-chises,there is no evidence in the record that Arnold exer-cised any supervisory functions.I am satisfied and find thattheGeneral Counsel has failed to sustain his burden ofproving that Arnold was a supervisor within the meaning ofthe Act.3.The majoritydesignationThe complaintallegedthat on or about October 28, amajority of Respondent's employees in the appropriate unitdesignatedthe Union as their representative for the purpos-es ofcollectivebargainingwith Respondent, and that on orabout October 29 the.on requested and continued torequest Respondent to bargaincollectively with it as theexclusive bargainingrepresentative of the employees in saidunit.The record establishes and I find that, exclusive ofArnold, at alltimes relevant hereinthere were five employ-ees inthe appropriate unit.The record further establishesthat on October 28 the Union had signed membership appli-cations also constitutingauthorization cards from four ofthe employees in the appropriate unit and on October 31had such signedauthorization cards from all of the employ-ees inthe appropriate unit. The membership applicationand authorization cardswereboth single purpose and un-ambiguous,of substantially the same typeand lan.&uage asthose approved by the Supreme Court in itsGisselde-cision.3They merely designated the Union as the employ-ees' collective-bargaining representativeand applied formembershipin the Union, justas thecards were approvedby the Supreme Court. Thereis noevidence or contentionthat any ofsaidcardsweresecured bymisrepresentationsmadeto thesignerswith respect to theuse orpurpose of thecards.They clearly comport with the criteria of the Board'sCumberland Shoedoctrine,also approved by the SupremeCourt inGissel.4Thus the recordestablishesthat at thetimeof the Union'soriginal requestfor recognitionand bargainingon October29, the Unionpossessedsigned authorization cards from 80percent of the employeesin the appropriate unit, and 2 daysthereafter 100 percent.It hasbeen found hereinabove thatnoneof the employeesever requestedwithdrawal of theircardsfrom the Union.Assumingarguendothat Jackson'scard had beenwithdrawn, and that Cohen's card should notbe counted because it was signed2 days after the request,nevertheless disregardingtheir cards the Union represented60 percentof the employees at thetimeof its request. More-3N.L.R.B. v. Gusel Packing Co.,395 U.S. 375 (1969)b ld323over, the record establishes that the Union's request forrecognition and bargaining was a continuing one, inasmuchas the Union left with Respondent a copy of its proposedcontract with the request that Respondent consider it, add-ing that the Union would return on the following Monday,November 3, to negotiate. Where the request for bargainingis a continuing one, it is well settled that authorization cardsobtained following the initial request are counted in de-termining the majority status.5 I conclude and find that atthe time of the original request for recognition and bargain-ing on October 29 and thereafter, the Union was designatedby a majority of the employees in the appropriate unit astheir bargaining representative and was then and thereafterthe exclusive bargaining representative of the employees inthe aforesaid unit.4.The refusal to bargainThe complaint alleged that on and after October 29 andcontinuing to date Respondent refused to recognize andbargain with the Union as the exclusive representative of theemployees in the appropriate unit.On October 29 the Unionrequested David to recognize and bargain with it.David,although he knew that four of the employees in the unit hadsigned membership applications the previous evening, nev-ertheless questioned the authenticity of their signatures andstated that he did not believe that the Union represented amajority of his employees.Thereupon the Union presentedDavid with the original signed applications,suggesting thattheir authenticity be checked by an impartial third party oragainst Respondent's payroll records.David did not agreeto such suggestions or to recognizing the Union. Contraryto the advice he had allegedly received from his counsel, hedid not request a Board election.The Union also presentedDavid with a form contract,with the suggestion that heconsider it, consult an attorney,and the statement that theUnion would return on the following Monday to negotiate.Later that day David had his attorney write the Union aletter refusing its request for recognition and bargaining,stating that Respondent had a good-faith doubt that theUnion represented a majori ty because an employee hadinformed it that he had withdrawn his authorization cardprior to the request.Patently this contention was also basedupon Respondent's belief, hereinabove found to be inaccu-rate,that the appropriate unit included six employees. In thelight of the Supreme Court's decision inGissel,6it is nowestablished that an employer's good-or bad-faith doubt thata union represents a majority of the employees at the time=Vinst for recognition is largely irrelevant,the criteriaggwhether or not the Union in fact representeda majority of the employees and the employer engaged insubstantial unfair labor practices making the holding of afair election impossible or unlikely.Here the record establishes beyond doubt that the Unionat all times at and after its request in fact represented asubstantialmajority of the employees in the appropriateunit.As a result of the Supreme Court's decision inGissel,7itmust now be considered settled law that the ma-jority status of a union may be established by methods,other than certification by the Board after an election, in-cluding the securing of a majority of unambiguous authori-zation cards.UnderGissel,supra,and the Board'ssubsequent explications thereof,' it is also well settled that3Scobell Chemical Corp v. N.L R.B.,267 F.2d 922(2nd Cir 1959).6 Fn.3, supra7 Fn 3, supraE.g., Great Plains Steel Corp,183 NLRB No. % (1970);Martin Electron-Coaarned 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere an employer rejects a bargainin demand based uponunambiguous authorization cards,and then engages in sub-stantial unfair labor practices,the Board is authorized toissue a barggaining order, both when the employer has en-gaged in unfair labor practices"so coercive that,even in theabsence of a Section 8(aX5) violation,a bargaining orderwould have been necessary to repair the unlawful effect ofthose[unfair labor practices]" and, as the Court furtherstated: .. . . .in less extraordinary cases marked by lesspervasive practices which nonetheless still have a tendencyto undermine majority strength and impede the electionprocesses."In the latter situation,the Court noted:If the Board finds that the possibility of erasing theeffects of past practices and of ensuring a fair election(or a fair rerun)by the use of traditional remedies,though present,is slight and that employee sentimentonce expressed through cards would,on balance, bebetter protected by a bargaining order,then such anorder should issue ...Here,instead of standing upon its request for an election,Respondent,both immediately before and after the Union'srequest for recognition,engaged in a series of unfair laborpractices clearly designed to coerce the employees andmake the holding of a fair election unlikely.Respondent,knowing the Union was coming to request recognition, in-terrogated two employees about their union activities andincluded implied threats of discharge and promises of bene-fit.After the Union's request for recognition and bargain-ing,Respondent continued its coercive interrogation ofemployees about the Union,again including threats of dis-charge,and also suggesting withdrawal of their applicationsfrom the Union. Respondent continued such coercive inter-rogation to and including March 1970.Promptly upon theadvent of the Union,in fact the same day, Respondentstarted issuing a series of written notices,including the uni-lateral institution of more strict working rules and condi-tionsand warnings for engaging in, and threats ofsuspension of employment or discharge for, conduct previ-ously approved or condoned,all contrary to its prior prac-tice.I conclude and find that as a result of this series of unfairlabor practices the possibility of erasing their effects and ofensuring a fair election is slight,and that the employeesentiment once expressed through cards would,on balance,be better protected by a bargaining order.In addition, I findRespondent's refusal to bargain in these circumstances tobe in violation of Section 8(a)(5) and (1) of the Act, andRespondent's unilateral changmig of its working rules andconditions of employment after the Union's request for bar-gaining also to constitute a refusal to bargain in violationof Section 8(aX5) and(1) of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Respondent is anemployerengaged in commerce, andthe Union is a labor organization, within the meaning of theAct.2.By interferingwith,restraining,and coercing its em-ployees in the exercise of rights guaranteed in Section 7 ofics, Inc.,183 NLRB No 4 (1970);Central Soya of Canton, Inc,180 NLRBNo 86 (1969),Heck's, Inc,180 NLRB No 64 (1969),W T Grant Company,180 NLRB No. 45(1969),The Brescome Distributors Corporation,179 NLRBNo 137(1969); andGarlandKnittingMills of Beaufort,South Carolina, Inc,178 NLRB No. 62 (1969).9 Fn. 3, suprathe Act,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(axl) of the Act.3.All drivers and warehousemen employed by Respon-dent at its South San Francisco,California facility,exclud-inoffice clerical employees,guards,and supervisors asdefined in the Act,constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection9(b) of the Act.4.At all times on and afterOctober 28,the Union hasbeen and now is the exclusive representative for the purpos-es of collective bargaining of the em loyees in the aboveunit within the meaning of Section 9(a) of the Act.5.By refusing to bargain with the Union on and afterOctober 29,Respondent has engaged in unfair laborprac-tices within the meaning of Section 8(a)(5) and(1) of theAct.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action of the typewhich is conventionally ordered in such cases as providedin the Recommended Order below, which I find necessaryto remedy and to remove the effects of the unfair laborpractices and to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of lawand the entire record,and pursuant to Section 10(c) of theAct, I hereby issue the following:RECOMMENDED ORDERThe Dalf Corporation, d/b/a HoffmanBros., its officers,agents, successors,and assigns, shall;1.Cease and desist from:(a)Coercively interrogating its employees concerningtheir union membership or activities.(b) Impliedly promismg its employees benefits to inducethem to refrain fromengagingin union activities.(c) Impliedly threatening its employees with discharge foren aging inunion activities.d) Warning its employees not to engage in conduct previ-ously approved or condoned, because of their union activi-ties.(e) Threatening its employees with suspension from, em-ployment or discharge for engaging in, conduct previouslyapproved or condoned, because of their union activities.(f)Refusing to bargain collectively with Retail DeliveryDrivers, DriverSalesmen& Helpers' Union Local No. 278,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusive repre-sentative of its employees in the appropriate unit foundherein.(g)Unilaterally instituting more strict working rules andconditions because of its employees' union activities, orinstituting any changes in its working rules and conditionswithout first notifying, consulting, and bargaining with theUnion concerning such.(h) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2. Take the following affirmative action which will effec-tuate the policies of the Act:(a)Upon request, bargain collectively with the aforesaidLoca 278 as the exclusive representative of its employees inthe appropriate unit foundrepresentativewith respect to rates of HOFFMAN BROS.pay, wages, hours, and all other terms and conditions ofemployment, and, if an understanding is reached, embodysuch understanding in a signed agreement.(b)Revoke the unilateral changes of working rules andconditions, specifically the prohibition against carrying rid-ers while making deliveries and the prohibition against per-sonal telephone calls from the warehouse, instituted onOctober 30 and 31, 1969, respectively.(c) Post at its warehouse in South San Francisco, Califor-nia, copies of the attached notice marked "Appendix."10Copies of said notice, on forms provided by the RegionalDirector forRegion 20, after being duly signed byRespondent's representative shall be posted by Respondentimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced or covered by any othermaterial.(d) Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of receipt of this Decision,what steps Respondent has taken to comply herewith."10 In the event no exceptions are filed asprovided by Section 102.46 of theRules and Regulationsof the National Labor RelationsBoard, the findings,conclusions,recommendations and RecommendedOrder hereinshall, asprovided in Section102.48of the Rules and Regulations,be adopted by theBoard and become its findings, conclusions,and order, and all objectionsthereto shall be deemedwaived for all purposes.In the eventthat the Board'sOrder is enforced by a judgmentof a United States Court of Appeals, thewords in the notice reading"Posted by Order of the National Labor Rela-tions Board"shall be changed to read"Posted pursuant to a Judgment oftheUnitedStatesCourt of Appeals Enforcing an Order ofthe NationalLaborRelations Board "11 In the event that this RecommendedOrder is adopted bythe Board, thisprovision shall be modified to read "Notifythe RegionalDirector for Re-gion 20,in writing,within10 daysfrom the dateof this Order,what stepsRespondenthas takento comply herewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively with RetailDelivery Drivers, Driver Salesmen & Helpers' UnionLocal No. 278, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive representative of our employ-ees in the appropriate unit noted below with respect towages, hours, or any other terms or conditions of em-plo ment.WEWILL NOTcoercively interrogate our employeesconcerning their union membership or activities.WE WILL NOT impliedly promise our employees bene-fits to induce them to refrain from engaging in unionactivities.325WE WILL NOT impliedly threaten our employees withdischarge for engaging in union activities.WE WILL NOT unilaterally institutemorestrict workingrules or conditions, because of our employees' unionactivities, or institute any changes in our working rulesand conditions without irst notifying, consulting, andbargaining with the aforesaid Local 278concerningsuc .WE WILL NOT warn our employeesnot to engage inconduct previously approved or condoned,because oftheir union activities.WE WILL NOT threaten our employees withsuspensionfrom employment or discharge for engaging in conductpreviously approved or condoned, because of their un-ion activities.WE WILL NOT in any like or relatedmanner interferewith, restrain, or coerce our employeesin the exerciseof any of the rights guaranteed them by the NationalLabor Relations Act.WE WILL upon request, bargain collectively with theaforesaid Local 278 as the exclusive representative ofour employees in the appropriate unit noted below withrespect to rates of pay, wages, hours, and all otherterms and conditions of employment, and, if an under-standing is reached, embody suchunderstanding in asigned agreement.WE WILL revoke our unilateral changes of workingrulesand conditions, specifically the prohibitionagainst carrying riders while making deliveries and theprohibitionagainstpersonal telephone calls from thewarehouse, adopted on October 30 and 31, 1969, re-spectively.The appropriateunit is:All drivers andwarehousemen employed by us at our South San Fran-cisco, California facility, excluding office clerical em-ployees, guards and supervisors as defined in the Act.All of our employees are free to become, remain, or re-frain from becomingor remaining,members of the above-named or any other labor organization, except to the extentthat such right may be affectedbyan agreementconform-ing to the provisions of Section 8(aX3) of the National La-bor Relations Act.DatedByTHE DALE CORPORATION,d/b/aHOFFMAN BROS(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questionsconcerning this notice or corn fiance withits provisions,may be directed to the Board'sOffice, 13050Federal Bldg., Box 36047,450 Golden Gate Ave., San Fran-cisco,California94102,Telephone 556-0335.